Citation Nr: 0117357	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Waiver of recovery of a home loan indebtedness.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel









INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office's 
Committee on Waivers and Compromises (RO).  The Board 
remanded the case in March 1996 for additional development of 
the record.



FINDINGS OF FACT

1. The appellant and his spouse obtained a VA portfolio 
property in October 1983 with a VA portfolio loan in the 
amount of $26,550.  

2.  In February 1984, the VA sold the loan to Merrill Lynch 
Mortgage Company.  

3.  The appellant transferred the subject property, in 
October 1984, to a transferee who subsequently defaulted on 
the loan in January 1989.

4.  The VA repurchased the property from the mortgage holder 
in December 1989.  

5.  There was a default on the subject VA portfolio loan 
necessitating a foreclosure sale of the subject property, at 
which the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, 
resulting in the appellant's loan guaranty indebtedness of 
$10,128.25, plus accrued interest.

6.  The appellant was not at fault in the creation of his 
loan guaranty indebtedness.

7.  The appellant would not be unjustly enriched if a full 
waiver of his entire loan guaranty indebtedness were granted.

8.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.

9.  The appellant is entitled to VA compensation benefits and 
recovery of the loan guaranty indebtedness would defeat the 
purpose of the benefit.

10.  Based on the appellant's most current financial status, 
recovery of the outstanding loan guaranty indebtedness, plus 
interest thereon, would result in financial hardship.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA portfolio loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

2.  Recovery of the appellant's loan guaranty indebtedness, 
in the amount of $10,128.25, plus accrued interest, would be 
against the principles of equity and good conscience. 38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran and his spouse purchased 
a VA portfolio property with a VA portfolio loan in the 
amount of $26,550.  In February 1984, the VA sold the loan to 
Merrill Lynch Mortgage Company.  By quit claim deed dated in 
October 1984, the veteran and his spouse conveyed the 
property to a transferee.  The quit claim deed, second 
mortgage and note, and a document titled "Optional Clauses 
Refinancing" related to that sale did not contain any 
language indicating that the transferee was assuming the full 
liability for repayment of the VA loan.  The closing 
statement, dated in October 1984, after listing the existing 
mortgage of $26,114 as part of the purchase price, stated in 
parenthesis, "Buyer agrees to assume and pay".  Paragraph 
15 of the closing statement provided that if the contract was 
conditioned on the buyer assuming any existing mortgage or 
note and approval of the buyer was required by the holder, 
then the buyer shall secure such approval.  The record also 
contains a document entitled "Assumption Statement" from 
Merrill Lynch Mortgage Corporation dated in September 1984.  
The record reflects that the transferee made payments to 
Merrill Lynch Mortgage Corporation, which later became 
GlenFed Mortgage, from 1984 to 1989.

A Notice of Default, received by VA in March 1989, indicated 
that the first uncured default was on January 1, 1989.  In 
September 1989, GlenFed Mortgage Corp. made a claim for 
repurchase of the loan on the property.  A December 1989 
Notification of Repurchase of Vendee Account shows that the 
VA repurchased the property from the mortgage holder.  

The veteran was advised by VA of the pending foreclosure 
proceedings by letter in February 1990.  A February 1990 
Report of Contact shows that the veteran's spouse contacted 
the VA and indicated that she wanted to save the property 
since she had discovered they had some liability on the loan.  
She was advised of the amount needed to reinstate the loan 
and she indicated that she would talk with her husband to 
arrange financing.  There is no further evidence in the 
record show that the veteran contacted the VA further with 
regard to the property.  In August 1990, Final Summary 
Judgment was rendered against the transferee and the veteran 
and his spouse, resulting in the acquisition of the property 
by the VA.  An October 1990 VA District Counsel's Opinion 
stated that the veteran and his spouse were liable obligors 
to the VA for any debt on the foreclosure.  The veteran and 
his spouse were found to be responsible for the resulting 
indebtedness in the amount of $10,128.25.




Analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

The Board notes that the April 2000 Opinion of the VA 
Regional Counsel includes a determination that retroactive 
release of liability is not available for the VA 
portfolio/vendee loan at issue in this case.  In light of the 
Board's conclusion that a waiver of the entire debt under the 
standard of equity and good conscience is warranted, 
retroactive release of liability need not be addressed. 

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964.

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. § 
1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Pursuant to 38 U.S.C.A. 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of an indebtedness.  The RO has concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion. 
As a result, the consideration of waiver of recovery of the 
debt under the standard of equity and good conscience is not 
precluded by law.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was not at fault 
in the creation of the loan guaranty indebtedness.  The 
veteran and his spouse have contended that they believed that 
when they sold the property to the transferee in 1984, the 
transferee assumed the mortgage and all liability for that 
indebtedness to the VA.  As noted above, the closing 
statement contained language showing that the transferee 
would assume the existing mortgage.  There is nothing in the 
record showing that the VA advised the veteran and his wife 
of their liability or the procedures they were required to 
follow if they subsequently sold the property.  The record 
also includes an Assumption Statement prepared by Merrill 
Lynch Mortgage Corporation in connection with the sale to the 
transferee and it appears that Merrill Lynch was aware of the 
assumption of the loan and accepted it at that time.  There 
is no evidence in the record to show that Merrill Lynch 
advised the veteran and his spouse to obtain a release from 
liability by the VA.  There is nothing in the record to show 
that the transferee was a bad credit risk at the time of the 
transfer of the property or that the VA would not have 
granted a release from liability if the veteran and his wife 
would have applied for such at the time of the transfer.  The 
transferee held the mortgage for five years before defaulting 
on the mortgage.  There is nothing in the record to show that 
the veteran and his spouse had knowledge of the default on 
the mortgage prior to the notice of foreclosure in 1990.  The 
Board notes that a February 1990 Record of Telephone 
Conversation indicated that the veteran's wife sold a second 
mortgage on the property to another party and that the 
documents involved in that transaction were forged.  However, 
in October 1992, the veteran asserted that the transaction 
had never occurred as the third party declined to complete 
the transaction.  After a careful review of the record, the 
Board finds that evidence does not show that the veteran was 
properly advised of his liability with regard to the VA loan 
and that he was not a fault in the creation the debt.  
Therefore, this element of the equity and good conscience 
standard supports granting a waiver.

The Board also finds there is evidence that recovery of the 
indebtedness would defeat the purpose for which the benefits 
are intended.  The record shows that the veteran is in 
receipt of VA compensation benefits.  Thus, withholding of 
some of his compensation would defeat the purpose of the 
benefit.  It is noted, however, that VA compensation is not 
the veteran's sole source of income and the importance of 
this element is reduced to some extent.  

The Board concludes that the waiver of recovery of the 
indebtedness would not result in unjust enrichment by the 
veteran.  As discussed above, the veteran was not at fault in 
the creation of the debt by the default of the transferee on 
the mortgage.  In addition, September 1992, the veteran 
submitted a statement indicating that prior to the transfer 
of the property, he made a number of improvements to the 
house, including new carpet, new kitchen cabinets, a new 
heating system and an air conditioning unit.  The veteran has 
also contended that the earnest money paid by the transferee 
at the time of the transfer was $500 and not $5,000 as listed 
on the sales contract.  It appears, therefore, that the 
veteran made substantial improvements to the house prior to 
the transfer and did not receive as much for the property as 
indicted by the transfer documents. 

The Boards finds that there is no evidence of reliance by the 
appellant on VA benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation. 

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
A March 1992 Financial Status Report shows that the veteran's 
total income was $1,660.06, which included his income for 
Social Security benefits, his wife's earned income and rental 
income received by both of them.  It was indicated that his 
expenses exceed his income by $6.64.  He also indicated that 
his $83. VA compensation paid the difference for the 
shortfall and covered minor emergencies.  The most recent 
Financial Status Report shows that the veteran was receiving 
$83 in VA compensation and $769 in Social Security benefits 
and that his spouse was receiving $350 from pension, for a 
total monthly income of $1,219.  He reported total monthly 
expenses of $1,352.  His monthly expenses exceed his monthly 
income by $133.  In January 1994, the veteran reported 
expenses of $1,127 per month, that he received an extra $350 
and that he received a pension for 10 years, to age 65.  The 
Board notes that in May 2000, the RO requested that the 
veteran submit an updated financial status report which 
included total family income and expense information.  The 
veteran did not respond to that request.  

Based on the income and expense information, it is 
demonstrated that recovery of the indebtedness would result 
in some financial hardship to the veteran.  As indicated, 
reported expenses were more than reported income, as of the 
last submitted information in 1993.  

In sum, it appears that several of the elements to be 
considered in determining whether recovery of the 
indebtedness would be against equity and good conscience 
supports the veteran's claim for waiver.  The Board has 
determined that the indebtedness was not due to the fault of 
the veteran and that he would not be unjustly enriched if 
recovery of the indebtedness is waiver.  Further, it appears 
that full recoupment of the debt would result in financial 
hardship to the veteran.  The Board has also found that 
recovery of the indebtedness by withholding some of his 
compensation would defeat the purpose of that benefit.  
Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness, $10,128.75, plus all accrued interest 
on that amount, is in order, based on the standard of equity 
and good conscience. 38 C.F.R. §§ 1.964(a)(2), 1.965(a) 
(2000).  The amount of compensation withheld to recoup this 
debt should be refunded to the appellant in accordance with 
38 C.F.R. § 1.967(a) (2000).


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $10,128.25, plus accrued interest thereon, is 
granted, and the compensation benefits withheld to recoup 
this debt should be refunded to the appellant.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

